This is a summary proceeding by the plaintiff to eject the defendant from certain premises in the City of Lafayette. It is alleged in the petition that the defendant was occupying the premises under a verbal lease from month to month at the rental of $15 per month, and that the defendant had been duly notified to vacate the premises. A rule was served on the defendant in due course, and he appeared and filed certain exceptions and an answer. After a hearing, the trial judge dismissed the rule, and plaintiff asked for and was granted an appeal to this court.
The defendant filed a motion in this court to dismiss the appeal on the ground that this court has no jurisdiction of the case rationae materiae. This motion is well taken and the appeal must be dismissed, making it unnecessary to consider any other issues in the case.
Under Section 29 of Article 7 of the Constitution, this court has appellate jurisdiction in civil and probate matters in those cases where the district courts have exclusive original jurisdiction, regardless of the amount involved, or concurrent jurisdiction exceeding one hundred dollars, and where the Supreme Court is not given appellate jurisdiction (except as otherwise provided in the Constitution). The district courts do not have exclusive original jurisdiction over suits by a landlord for the possession of leased premises where the monthly or yearly rent, or the rent for the unexpired term of the lease, does not exceed one hundred dollars, but in such a case the district courts have concurrent jurisdiction with the justices of the peace or municipal courts. Constitution, Article 7, Sections 35, 48 and 51.
Plaintiff alleges in his petition that the monthly rental is fifteen dollars, and there is no amount involved exceeding one hundred dollars. It is therefore clear that the district court of Lafayette Parish had concurrent jurisdiction of this case with the City Court of Lafayette, and there is no appeal to this court. See Elkins v. Lents, La. App., 192 So. 772; Childs v. Jones, La. App., 24 So.2d 641; Id., La.Sup., 25 So.2d 281.
For the reasons assigned, it is ordered that the appeal be dismissed at the cost of plaintiff in both courts. *Page 220